Dissenting Opinion by
Judge DiSalle :
I respectfully dissent. The majority indicates its agreement with Honey Bear’s argument that Section 468 (b.l) is a procedural law and that it should be applied to pending litigation. However, the majority concludes that the principle is not applicable here. I disagree. The majority holds that the license terminated on October 14,1976 and that “no license, in fact, existed on the date the Board purported to accept it for safekeeping.” However, the fact remains that the Board did accept the license for safekeeping; the Board did, on May 23, 1977, enter an order revoking the license; and the lower court did order the Board to renew the license on August 18, 1977. Metaphysical considerations aside, it is obvious that all of these *194actions dealt with an “existing” license. It seems clear to me that the 1978 amendment applies here and that the receiver should be permitted to transfer the license pursuant thereto. I fail to see what harm would result from our so deciding, and conceivably, the licensee’s creditors would benefit therefrom. See my dissenting opinion in Meyers v. The Board of Supervisors of Lower Makefield Township, Pa. Commonwealth Ct. , 402 A.2d 278 (1979).